The act of Congress which fixes the measure and the limit of the water right, controls over a contradictory provision in the contract, and may not be successfully challenged, in view of the opinion of the supreme court of the United States in Ickes v.Fox, 300 U.S. 82, 81 L.Ed. 525, 57 S.Ct. 412. The secretary of the interior was without authority to enter into a contract with a water user of a Federal reclamation project limiting the operation and maintenance charges to one dollar an acre, in view of the construction by the United States supreme court (Swigartv. Baker, 229 U.S. 187, 57 L.Ed. 1143, 33 S.Ct. 645) of the reclamation act of June 17, 1902.
The United States supreme court held that it was a condition prerequisite to the delivery of water, that operation and maintenance charges be paid. In other words, the act of Congress which fixes the amount to be paid for operation and maintenance, controls over a contradictory provision in a contract which limits the operation and maintenance charges to one dollar an acre.
It is a rule, which needs no citation of sustaining authority, that the statute, which was in effect when the contract was executed, became a part of the agreement.
February 18, 1948. Petition for rehearing denied. *Page 550